NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 DEMAK WALDERMAN RUMAPEA,                         No. 07-74596

               Petitioner,                        Agency No. A095-427-720

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Demak Walderman Rumapea, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s decision denying his application for withholding of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for substantial

evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), we dismiss in

part and deny in part the petition for review.

       We lack jurisdiction to review Rumapea’s past persecution claim because it

was not exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004).

       Even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d
922, 927-29 (9th Cir. 2004) applied to Batak Christian Indonesians, Rumapea

failed to establish a clear probability of persecution because he did not demonstrate

an individualized risk of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-

85 (9th Cir. 2003); Lolong v. Gonzales, 484 F.3d 1173, 1179-80 (9th Cir. 2007)

(objective well-founded fear not established because applicant made a general,

undifferentiated claim). Finally, the record does not compel the conclusion that

Rumapea established a pattern or practice of persecution of Batak Christians in

Indonesia. See Wakkary, 558 F.3d at 1061. Accordingly, substantial evidence

supports the BIA’s finding that Rumapea failed to establish it is more likely than

not that he will suffer persecution in Indonesia. See Hoxha, 319 F.3d at 1185.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




KN/Research                                2                                   07-74596